Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on June 30, 2020.

Information Disclosure Statement
By initialing each of the cited references on the attached 1449 forms mailed in correlation to the IDS documents filed on September 21, 2020, the Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the IDS listing the cited references.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed staple driver/pusher including a staple supporting surface and further comprising a body defining a reservoir and a needle with a first end communicating with the reservoir and a second end projecting above the staple supporting for the purpose of injecting tissue with a solution that aids in the oxygenation and healing of the tissue post stapling.
 	Related prior art, such as SMITH et al. (US 8,998,059), has been found to disclose drivers having supporting surfaces and a reservoir as claimed; however, the reservoirs do not include needles as claimed in Applicant’s invention.  The drivers of SMITH et al. operate like a syringe to dispense a solution to a tissue, wherein there is no expressed desire for the solution to 

Examiner Amendment
Authorization for this examiner’s amendment was given in an interview with Christopher Trainor (Reg. No. 39,517) on January 12, 2021.
The application has been amended as follows: 
CLAIMS
	Claim 12 line 1, replace the phrase “claim 2” with the phrase –claim 10- -;
	Claim 13 line 1, replace the phrase “claim 2” with the phrase - -claim 12- -; and
	Claim 14 line 1, replace the phrase “claim 14” with the phrase - -claim 13--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



January 12, 2022